Opinion by
Mb. Justice Fell,
This action was to recover damages sustained by the plaintiff by reason of a publication which depreciated the value of shares of stock which he had advertised to be sold at public sale. The main ground on which a reversal of the judgment is sought is that the pleadings did not aver falsity and malice. The words constituting the offense were set out fully and exactly in the *519statement of claim, and special damages were alleged and the ground and extent thereof were stated with particularity. It was averred that “ the defendants for the purpose of depreciating the value of the stock and preventing a sale thereof at a fair market price and contriving to injure and depreciate the value of the property of the plaintiff, wrote, published, and caused to be printed and published,” etc., in a newspaper a notice that the dividend on the stock of the company had been illegally declared and could not be paid for lack of funds, and that the company’s plant had not been in operation for a long time. The defendants pleaded not guilty, and at the trial added the plea of justification and attempted to prove the truth of the publication. The jury were instructed that there could be no recovery without proof that the publication was false, that it was malicious, and that it had caused the plaintiff special pecuniary damage.
It is by no means clear that the statement would not have been good on demurrer. Under the procedure act of 1887 all matters of substance essential to a good cause of action must be set out with clearness and precision, but the use of technical words is not required. An action for words spoken concerning a thing is in some respects like an action for slander and in others like an action for malicious prosecution. As in slander, the words that constitute the offense must be set out in the declaration; and as in malicious prosecution, the action cannot be sustained without showing malice and want of probable cause, Notes to Burtch v. Nickerson, 1 Am. Lead. Cases, 80. In Jaggard on Torts, vol. 1, page 551, it is said that “ in wrongs of this description, as in libel and slander, the words which constitute the offense must be set out exactly in the complaint or declaration, and special damages must be alleged. In cases where character is at stake, the presumption is in favor of the party defamed; but there is no similar presumption in favour of a man’s title or the quality of his merchandise. Unless he shows falsehood, he shows no case to go to the jury.” This case was tried on its merits without objection to the pleadings. The evidence showed and the jury found both falsity and malice, and we see no sufficient reason to interfere with the judgment. All of the assignments of error are overruled, and the judgment is affirmed.